  Case 2:85-cv-00665-MHT-SMD Document 9375 Filed 02/24/21 Page 1 of 2




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


JOHNNY REYNOLDS, et al.,          )
                                  )
     Plaintiffs,                  )
                                  )         CIVIL ACTION NO.
     v.                           )           2:85cv665-MHT
                                  )                (WO)
ALABAMA DEPARTMENT OF             )
TRANSPORTATION, et al.,           )
                                  )
     Defendants.                  )


                              JUDGMENT

    In accordance with the stipulations of dismissal

(doc. no. 9372), it is the ORDER, JUDGMENT, and DECREE

of the court that the individual-contempt claims (doc.

nos. 6492 and 7040) of the following claimants:

  • Valerie Branyon;

  • Lawrence N. Brown;

  • Rochelle D. Charlie Smith;

  • Janice Duncan;

  • Carolyn Ford;

  • Kenneth Garrett;
  Case 2:85-cv-00665-MHT-SMD Document 9375 Filed 02/24/21 Page 2 of 2




  • Vivian Handy;

  • Debra Hare;

  • Calvin Ingram;

  • Carolyn Jackson;

  • Randolph Lampkin;

  • Henry C. Lindsey;

  • Reginald McKitt;

  • Marlon McQueen;

  • Anthony Portis;

  • James Washington; and

  • Archie Yarbrough

are dismissed with prejudice, with the parties to bear

their own costs.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    DONE, this the 24th day of February, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
